DETAILED ACTION
This is a non-final Office action in response to the RCE filed 01/04/2021.

Status of Claims
Claims 16-21 are pending;
Claims 1-15 have been cancelled; claims 16-21 are new;
Claims 16-21 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission filed 01/04/2021 has been entered.

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.

Drawings
The drawings filed 01/04/2021 are objected to because of following informalities:
Figure 1 – The magnet (30) should be depicted to have a washer shape.  See specification filed 07/09/2019, page 7, lines 27-29.  See the magnet 30' in Figure 6.
Figure 2 – The reference number "14" appears to --16--.  Note that the reference number "14" represents the top portion whereas the reference number "16" represents the bottom portion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New 

Specification
The specification filed 06/08/2020 is objected to because of following informality:
Page 2, paragraph starting with "As seen in reference to Figures 1-3," line 3, "a ledge 22 which" appears to be --a ledge 24 which--.
Appropriate correction is required.

Claim Objections
Claims 16, 20, and 21 are objected to because of the following informalities:
Claim 16, line 13, "support" appears to be --conical support--.
Claim 20, line 16, "support" appears to be --conical support--.
Claim 21, line 16, "support" appears to be --conical support--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-21 are replete with indefinite limitations.  As such, the indefinite limitations identified and discussed below are merely exemplary and are not exhaustive.  It is requested that the applicant thoroughly proofread all claims and amend wherever applicable.
Regarding claim 16, it is recited in lines 1-4, "A conical support comprising: a conical support having an upper surface and a lower surface… a cylinder extending along an axis of the conical support."  The limitation "a conical support" is recited twice, i.e., in lines 1 and 2, in the instant limitations.  It is not clear as to whether the "conical support" in line 1 is the same as or different from the "conical support" in line 2.  Moreover, it is not clear as to whether the limitation "the conical support" in line 4 refers to the "conical support" in line 1 or the "conical support" in line 2.  The applicant is advised to clarify the instant limitations in lines 1-4.  Appropriate correction is required.
Regarding claim 16, it is recited in lines 9-11, "each cavity having an outer curved edge wall being co-planar with an outer circumferential wall of the conical support."  The term "co-planar" is indefinite because the specification does not clearly redefine the term.  As best understood, the term "coplanar" (or co-planar) is commonly known to be "[l]ying in the same plane" (https://www.thefreedictionary.com/coplanar, last accessed 03/06/2021), where a "plane" is commonly known to be "a flat surface in curved edge wall" of each "cavity" (40) and the "outer circumferential wall" (12) appear to be curved.  As such, neither the "outer curved edge wall" of each "cavity" (40) nor the "outer circumferential wall" (12) is planar.  In other words, the "outer curved edge wall" of each "cavity" (40) and the "outer circumferential wall" (12) are not "co-planar" as recited in the claim.  Where the applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Similar rejection applies to the limitations "each cavity having an outer most wall defining a curvature which is co-planar to the outer circumferential wall of the support" (claim 16, lines 12 and 13) and "the inner wall defining a curvature which is co-planar with an outer wall of the cylinder" (claim 16, lines 14 and 15).  Appropriate correction is required.
Regarding claim 16, the limitation "a plurality of midsection cavities" is indefinite because claim 16 fails to particularly point out and distinctly claim the subject matter of the present invention.  In particular, claim 16 fails to accurately claim the relationship between the "body portion" (line 7) and the "plurality of midsection cavities" (line 12).  Based on the limitations in lines 1-12, "A conical support comprising: a conical support…; a cylinder…; a plurality of cavities defined within a body portion of the conical support… each cavity having an outer curved edge wall being co-planar with an outer 
Regarding claim 16, the limitation "each cavity" in line 12 is indefinite because it is not clear as to whether the limitation "each cavity" in line 12 refers to each of the "plurality of cavities" in line 7 or each of the "plurality of midsection cavities" in line 12.  Appropriate correction is required.
Regarding claim 16, the limitation "the inner wall" in line 14 is indefinite.  Based on the limitations "a plurality of midsection cavities… each midsection cavity further defining an inner wall" in lines 12-14, it is known that claim 16 recites a plurality of inner walls.  Therefore, it is not clear as to which particular inner wall of the plurality of inner 
Regarding claim 17, it is recited in lines 1-3, "wherein the pair of linear edge walls of each midsection cavity is adjacent to a respective arm which extends tangentially from an exterior wall of the cylinder."  Firstly, there is insufficient antecedent basis for the limitation "the pair of linear edge walls" (lines 1 and 2) in the claim.  Secondly, it is not clear as to which particular walls in Figures 1-3 are recited as the "pair of linear edge walls" in the claim.  Thirdly, as shown in Figures 1-3, the arms (50) appear to extend perpendicularly from the exterior wall of the "cylinder" (20).  It is not clear as to how these arms (50) can extend "tangentially from an exterior wall of the cylinder" as recited in the claim.  Fourthly, it is not clear as to whether the "exterior wall" of the "cylinder" in claim 17 (line 3) is the same as or different from the "outer wall" of the "cylinder" in claim 16 (line 15). Fifthly, it is not clear as to what it means by "the pair of linear edge walls of each midsection cavity is adjacent to a respective arm which extends tangentially from an exterior wall of the cylinder" as a whole.  The instant limitations in lines 1-3 simply do not make any sense.  The applicant is advised to clarify the instant limitations in lines 1-3.  Appropriate correction is required.
Regarding claim 18, it is recited in lines 1-3, "wherein an upper surface of the cylinder further defines a circular edge, the circular ledge adapted for receiving a correspondingly shaped magnet therein."  Firstly, there is insufficient antecedent basis for the limitation "the circular ledge" (line 2) in the claim.  Also, it is not clear as to how in" as claimed, since a ledge is generally known to be "a narrow horizontal surface resembling a shelf and projecting from a wall, window, etc" (https://www.thefreedictionary.com/ledge, last accessed 03/06/2021).  As best understood, the "ledge" appears to be adapted for receiving the "magnet" thereon instead.  Appropriate correction is required.
Regarding claim 19, it is recited in lines 1-3, "wherein in lower surface of the cylinder further defines a circular ledge, the circular ledge adapted for receiving a correspondingly shaped ferrous metal insert therein."  Firstly, it is not clear as to what it means by "in the lower surface of the cylinder defines a circular ledge" as recited in the claim.  What structure defines the "circular ledge"?  Is the limitation "in lower surface" meant to be --a lower surface--?  Secondly, it is not clear as to how a ledge can receive an insert "therein" as claimed, since a ledge is generally known to be "a narrow horizontal surface resembling a shelf and projecting from a wall, window, etc" (https://www.thefreedictionary.com/ledge, last accessed 03/06/2021).  As best understood, the "ledge" appears to be adapted for receiving the "insert" thereon instead.  Appropriate correction is required.
Regarding claim 20, the Examiner notes that claim 20 contains almost all of the aforementioned indefinite limitations with respect to claims 16-19.  Therefore, claim 20 is similarly rejected.  The applicant is advised to amend claim 20 based on the discussions with respect to claim 16-19 above.  Appropriate correction is required.
Regarding claim 20, it is recited in lines 12-14, "a lower surface of the cylinder further defines a circular ledge, ledge attached for receiving a correspondingly ferrous metal insert therein."  Firstly, it is not clear as to what it means by "ledge attached for receiving" in the instant case.  What structure is the "ledge" (24) attached to?  As shown in Figures 1-3, the "ledge" does not appear to be attached to anything.  Does the applicant intend to state --the ledge adapted for receiving--?  Secondly, it is not clear as to how a ledge can receive an insert "therein" as claimed, since a ledge is generally known to be "a narrow horizontal surface resembling a shelf and projecting from a wall, window, etc" (https://www.thefreedictionary.com/ledge, last accessed 03/06/2021).  As best understood, the "ledge" appears to be adapted for receiving the "insert" thereon instead.  Similar rejection applies to the limitations in claim 21 (lines 12-14).  Appropriate correction is required.
Regarding claim 21, the Examiner notes that claim 21 contains almost all of the aforementioned indefinite limitations with respect to claims 16-19.  Therefore, claim 21 is similarly rejected.  The applicant is advised to amend claim 21 based on the discussions with respect to claim 16-19 above.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US D437,423 S) in view of Powers (US Des. 257,247).
Regarding claim 16, Lin discloses a support (10, fig 5; see the annotated Figure 5 below for all added reference numbers) comprising: a support (10, fig 5) having an upper surface (20, fig 5) and a lower surface (30, fig 5); a column (40, fig 5) extending along an axis of the support (see Figures 1-5), an opening (41, fig 5) defined by an interior of the column in communication with the upper surface and the lower surface of the support (see Figures 1-5); a plurality of cavities (50, fig 5) defined within a body portion (50, 60, 70, fig 5) of the support, each cavity extending from the upper surface to the lower surface (see Figure 5), a cross sectional area of each cavity being the same at the lower surface and at the upper surface (see Figures 1-5), each cavity having an outer curved edge wall (51, fig 5) being co-planar (the co-planar feature of the outer curved edge wall 51 of Lin is similar to that of the present application) with an outer circumferential wall (80, fig 5) of the support; a plurality of midsection cavities (60, fig 5), each cavity having an outer most wall (61, fig 5) defining a shape which is co-planar to the outer circumferential wall of the support (see Figures 1-5), each midsection cavity further defining an inner wall (62, fig 5), the inner wall defining a shape which is co-planar with an outer wall (42, fig 1) of the column (see Figures 1-5).
[AltContent: textbox (62 – Inner Wall)]
[AltContent: textbox (70 – Arms)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    824
    499
    media_image1.png
    Greyscale
[AltContent: textbox (30 – Lower Surface)][AltContent: textbox (41 – Opening)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (50 – Cavity)][AltContent: connector][AltContent: arrow][AltContent: textbox (10 – Support)][AltContent: connector][AltContent: textbox (80 – Outer Circumferential Wall)][AltContent: arrow][AltContent: textbox (51 – Outer Curved Edge Wall)][AltContent: connector][AltContent: connector]
[AltContent: textbox (20 – Upper Surface)]
[AltContent: textbox (50 – Cavity)][AltContent: arrow]
[AltContent: textbox (42 – Outer Wall)][AltContent: connector]
[AltContent: connector][AltContent: textbox (60 – Midsection Cavities)]
[AltContent: arrow]
[AltContent: textbox (40 – Column)]
[AltContent: arrow]
[AltContent: connector]
[AltContent: textbox (63 – Linear Edge Walls)]

[AltContent: textbox (61 – Outer Most Wall)]




Lin does not disclose the support, (1) wherein the support is conical, such that the lower surface defines a larger diameter than the upper surface, the cross sectional area of each cavity is greater at the lower surface of the support than the upper surface of the support, the shape defined by the outer most wall of each cavity is a curvature; (2) wherein the column is cylindrical, such that the column is a cylinder and the shape defined by the inner wall defined by each midsection cavity is a curvature.










    PNG
    media_image2.png
    398
    282
    media_image2.png
    Greyscale

[AltContent: textbox (410 – Opening)][AltContent: connector][AltContent: connector][AltContent: textbox (300 – Lower Surface)]
[AltContent: textbox (600 – Arm)]
[AltContent: arrow][AltContent: textbox (400 – Cylinder)]
[AltContent: connector][AltContent: arrow]
[AltContent: textbox (510 – Outer Most Wall)][AltContent: connector][AltContent: connector]
[AltContent: arrow][AltContent: textbox (520 – Inner Wall)]
[AltContent: arrow][AltContent: textbox (420 – Outer Wall)]
[AltContent: textbox (500 – Cavity)]
[AltContent: textbox (800 – Outer Circumferential Wall)][AltContent: arrow][AltContent: textbox (100 – Conical Support)]
[AltContent: connector]

[AltContent: textbox (200 – Upper Surface)]

Lin and Powers are analogous art because they are at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the support (Lin: 10, fig 5) with a conical shape (Powers: see Figures 1-4), such that the lower surface (Lin: 30, fig 5) defines a larger diameter (Powers: see Figure 5) than the upper surface (Lin: 20, fig 5), the cross sectional area of each cavity (Lin: 50, fig 5) is greater (Powers: see Figures 1-4) at the lower surface (Lin: 30, fig 5) of the support than the upper surface (Lin: 20, fig 5) of the support, and the shape defined by In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have be obvious to combine Lin and Powers to obtain the invention as specified in claim 16.
Accordingly, Lin, as modified by Powers with respect to claim 16, teaches a conical support (Lin: 10, fig 5, as modified by, Powers: 100, fig 1, to obtain a conical shape) comprising: a conical support (Lin: 10, fig 5, as modified by, Powers: 100, fig 1, to obtain a conical shape) having an upper surface (Lin: 20, fig 5, as modified by, Powers: 200, fig 1) and a lower surface (Lin: 30, fig 5, as modified by, Powers: 300, fig 1), the lower surface defining a larger diameter than the upper surface (Powers: see Figures 1-4); a cylinder (Lin: 40, fig 5, as modified by, Powers: 400, fig 1, to obtain a 
Regarding claim 17, wherein the pair of linear edge walls (Lin: 63, fig 5) of each midsection cavity is adjacent to a respective arm (Lin: 70, fig 5) which extends tangentially from an exterior wall (Lin: 42, fig 5, as modified by, Powers: 420, fig 1) of .

Claims 18-21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US D437,423 S) in view of Powers (US Des. 257,247) and Winters (US 3,232,253).
Regarding claims 18 and 19, Lin, as modified by Powers with respect to claim 16, does not teach the conical support, [claim 18] wherein an upper surface of the cylinder further defines a circular edge, the circular ledge adapted for receiving a correspondingly shaped magnet therein, [claim 19] wherein in lower surface of the cylinder further defines a circular ledge, the circular ledge adapted for receiving a correspondingly shaped ferrous metal insert therein.
Winters teaches a cylinder (18, fig 4) comprising: an upper surface (18a, fig 4, see annotation) defining a circular ledge (21a, fig 4, see annotation, also see Figure 3), the circular ledge adapted for receiving a correspondingly shaped magnet therein (see Figure 4, the circular ledge 21a is capable of performing the above intended use, i.e., receiving a correspondingly shaped magnet therein); and a lower surface (18b, fig 3, see annotation) of the cylinder defining a circular ledge (20b, fig 4, see annotation, also see Figure 3), the circular ledge adapted for receiving a correspondingly shaped ferrous metal insert therein (see Figure 4, the circular ledge 20b is capable of performing the above intended use, i.e., receiving a correspondingly shaped ferrous metal insert therein).

    PNG
    media_image3.png
    737
    365
    media_image3.png
    Greyscale







[AltContent: textbox (18a – Upper Surface)][AltContent: connector]
[AltContent: textbox (21a – Circular Ledge)][AltContent: connector]



[AltContent: connector][AltContent: connector]

[AltContent: textbox (20b – Circular Ledge)][AltContent: textbox (18b – Lower Surface)]


Winters is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the cylinder (Lin: 40, fig 5, as modified by, Powers: 400, fig 1, to obtain a cylindrical shape) with an upper surface (Winters: 18a, fig 4, see annotation) defining a circular ledge (Winters: 21a, fig 4, see annotation, also see Figure 3) and a lower surface (Winters: 18b, fig 4, see annotation) 
Regarding claim 20, Lin, as modified by Lin, Powers, and Winters (see above discussions with respect to claims 16, 18, and 19), teaches a conical support (Lin: 10, fig 5, as modified by, Powers: 100, fig 1, to obtain a conical shape) comprising: a conical support (Lin: 10, fig 5, as modified by, Powers: 100, fig 1, to obtain a conical shape) having an upper surface (Lin: 20, fig 5, as modified by, Powers: 200, fig 1) and a lower surface (Lin: 30, fig 5, as modified by, Powers: 300, fig 1), the lower surface defining a larger diameter than the upper surface (Powers: see Figures 1-4); a cylinder (Lin: 40, fig 5, as modified by, Powers: 400, fig 1, to obtain a cylindrical shape) extending along an axis of the conical support (Lin: see Figures 1-5; Powers: see Figures 1-4), an opening (Lin: 41, fig 5, as modified by, Powers: 410, fig 5) defined by an interior of the cylinder in communication with the upper surface and the lower surface 
Regarding claim 21, Lin, as modified by Lin, Powers, and Winters (see above discussions with respect to claims 16, 18, and 19), teaches a conical support (Lin: 10, fig 5, as modified by, Powers: 100, fig 1, to obtain a conical shape) consisting of: a conical support (Lin: 10, fig 5, as modified by, Powers: 100, fig 1, to obtain a conical shape) having an upper surface (Lin: 20, fig 5, as modified by, Powers: 200, fig 1) and a lower surface (Lin: 30, fig 5, as modified by, Powers: 300, fig 1), the lower surface defining a larger diameter than the upper surface (Powers: see Figures 1-4); a cylinder (Lin: 40, fig 5, as modified by, Powers: 400, fig 1, to obtain a cylindrical shape) extending along an axis of the conical support (Lin: see Figures 1-5; Powers: see Figures 1-4), an opening (Lin: 41, fig 5, as modified by, Powers: 410, fig 5) defined by an interior of the cylinder in communication with the upper surface and the lower surface of the conical support (Lin: see Figures 1-5; Powers: see Figures 1-4), a plurality of cavities (Lin: 50, fig 5) defined within a body portion (Lin: 50, 60, 70, fig 5) of the conical support, each cavity extending from the upper surface to the lower surface (Lin: see 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631